Citation Nr: 1222966	
Decision Date: 07/02/12    Archive Date: 07/13/12

DOCKET NO.  11-07 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an increased rating for a psychiatric disability, currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel

INTRODUCTION

The Veteran served on active duty from February 1968 to February 1970.  

This matter comes before the Board of Veterans' Appeals (Board) from a July 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied a rating in excess of 10 percent for a psychiatric disability.  

The July 2009 decision which continued a 10 percent psychiatric rating, also denied a claim for a total disability rating based on individual unemployability due to a service-connected disability (TDIU).  However, the Veteran did not file a timely appeal of that issue.  While mindful of the recent precedential law, which directs that TDIU claims should be considered part of a higher rating claim when asserted by the Veteran or otherwise raised by the record, the Board finds that, here, the Veteran's claim for a TDIU is not on appeal because of the prior final denial of that issue, to which the Veteran has not filed a notice of disagreement or perfected an appeal.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Moreover, while cognizant that the Veteran has submitted a December 2010 written statement reprising his arguments for a TDIU rating, the Board notes that his assertions are dated more than one year after the RO's denial of his TDIU claim.  Therefore, they cannot be considered a timely notice of disagreement with respect to that decision and are instead more appropriately construed as an implicit claim to reopen based on new and material evidence.  Additionally, the Board observes that, during the pendency of this appeal, the Veteran has submitted informal claims for service connection for diabetes mellitus and a compensable rating for a left eye scar.  None of those claims have yet been adjudicated in the first instance.  Accordingly, they are referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

Although the Board regrets the additional delay, further development is needed prior to the disposition of the Veteran's claim.

The Veteran, in written statements and testimony before the RO, asserts that his PTSD symptoms have markedly worsened since his most recent VA examination, which took place in May 2009.  At that time, the Veteran was noted to be suffering from nightmares and related sleep disturbances, which had led him to seek regular outpatient treatment with a private psychiatrist.  He also was noted to have a history of marijuana and alcohol use for which he had no interest in seeking treatment.  In terms of other, non-psychiatric disorders, the Veteran was shown to have Muscular Sclerosis, an enlarged prostate, and high blood pressure, all of which required medical intervention.  However, none of those conditions were found to have an impact on his PTSD or other mental health problems. 

Clinical evaluation revealed mild deficits in attention and concentration.  However, no other cognitive or emotional deficiencies were shown.  Based on that assessment, and a review of recent medical records, the May 2009 VA examiner determined that the Veteran met the diagnostic criteria for PTSD, but opined that his underlying symptoms were not totally disabling.  Instead, the examiner determined that those symptoms were at most productive of moderate occupational and social impairment consistent with a Global Assessment and Functioning (GAF) of 62.

Despite noting the Veteran's history of private mental health treatment, the VA examiner made no mention of a November 2008 report from a private psychiatrist, who determined that the Veteran's overall mental health problems comported with a diagnosis of severe PTSD consistent with GAF scores of 45 to 55.  Additionally, the private psychiatrist noted that the Veteran's service-connected mental health problems rendered him totally and permanently unable to work.  In support of that assessment, that private clinician referenced the results of a recent mental status examination and the Veteran's reported military and post-service history.  Nevertheless, that clinician did not indicate a review the contents of the Veteran's claims folder or any other evidence apart from the latter's own statements.  Additionally, the private clinician's report predated and, thus, did not consider the findings in the May 2009 VA examination report.  Therefore, the Board finds that private clinician's report, while supportive of the Veteran's appeal, is insufficient, standing alone, to grant his claim for a higher rating.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The record thereafter shows that the Veteran has continued to undergo private treatment for his PTSD and related symptoms.  Additionally, he and his wife have submitted statements attesting to his worsening mental health status.

In light of the foregoing, the Board finds that it has a duty to assist this combat-decorated Veteran by obtaining another VA examination in support of his claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); Robinette v. Brown, 8 Vet. App. 69 (1995).  The Board recognizes that the mere passage of time since a VA examination does not, in and of itself, warrant additional development.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007); VAOPGCPREC 11- 95 (1995), 60 Fed. Reg. 43186 (1995).  Nevertheless, under VA's governing laws and regulations, when available evidence is too old for an adequate evaluation of the Veteran's condition, VA's duty to assist includes providing a new examination.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); Weggenmann v. Brown, 5 Vet. App. 281 (1993).  That is the case here.  The Veteran's most recent VA examination is now somewhat stale and he has presented lay and clinical evidence suggesting that his PTSD and related mental health problems may have worsened since that time.  Accordingly, the Board finds that there may have been a significant change in the Veteran's condition and, thus, a new examination is needed to fully and fairly assess the merits of his claim.  38 U.S.C.A. § 5103A(d) (West 2002 & 2011).  That new VA examination should include a review of all pertinent information in the Veteran's claims folder, including any additional lay and clinical evidence obtained pursuant to this remand.  38 C.F.R. § 4.1 (2011).  

Finally, in view of the Veteran's contentions of ongoing private psychiatric treatment, VA is now on notice that additional private medical records may exist that are supportive of his claim.  Accordingly, on remand, the Veteran should be asked to complete a written authorization for the release of any outstanding private mental health treatment records.  It should be explained to him that any prior authorization for the release of his private medical records has now expired and he will need to reauthorization the release of any additional private records before those records may be obtained.  The Veteran also should be notified to submit any pertinent private treatment records in his own possession. 

Accordingly, the case is REMANDED for the following actions:

1.  After obtaining the necessary authorization from the Veteran, obtain and associate with the claims folder all outstanding records of treatment for mental health problems by Saul Z. Forman, M.D., and other clinicians at Comprehensive Psychiatric Services, P.C., dated since December 2009.  Explain to the Veteran that any prior authorization for the release of his private medical records has expired, and that he will need to reauthorize the release of any additional records in order for VA to obtain them.  If the Veteran provides completed release forms, request the identified treatment records.  All attempts to secure those records must be documented in the claims folder.  The Veteran should also be advised to submit any additional pertinent medical records in his own possession in support of his claims.

2.  After the above development has been completed, schedule the Veteran for a VA examination to determine the severity of his service-connected psychiatric disability.  The claims folder should be reviewed by the examiner, and the examination report should note that review.  The examiner should provide a complete rationale for all conclusions reached and should discuss those findings in relation to the pertinent evidence of record, particularly the Veteran's previous VA examination conducted in May 2009 and the lay and clinical evidence suggesting that his overall mental health symptoms have subsequently worsened, resulting in more severe occupational and social impairment.  Additionally, the examiner should provide a full multi-axial diagnosis pursuant to DSM-IV, to include a GAF score.  All signs and symptoms of any psychiatric disability should be reported in detail.  The examiner should describe the overall impact of the Veteran's psychiatric problems on his occupational and social functioning.  

3.  Then, readjudicate the claim.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case.  Allow the appropriate time for response.  Afterwards, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or United States Court of Appeals for Veterans Claims for development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

